UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7017


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZAVIOUS MAUREE FAUCETTE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:15-cr-00780-BHH-1; 8:18-cv-01406-
BHH)


Submitted: January 22, 2019                                  Decided: February 13, 2019


Before DIAZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zavious Mauree Faucette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zavious Mauree Faucette seeks to appeal the district court’s orders denying relief

on his 28 U.S.C. § 2255 (2012) motion and his Fed. R. Civ. P. 59(e) motion for

reconsideration. The orders are not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Faucette has not

made the requisite showing. * Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal




       *
          Although the district court provided Faucette with the required notice under
Roseboro v. Garrison, 528 F.3d 309 (4th Cir. 1975), it failed to provide him a reasonable
opportunity to respond. However, our certificate of appealability assessment convinces
us that this omission was harmless.


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3